Filed 6/30/22 In re S.L. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re S.L., a Person Coming Under the Juvenile
    Court Law.

    MERCED COUNTY HUMAN SERVICES                                                             F083898
    AGENCY,
                                                                              (Super. Ct. No. 20JP-00004B)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
    JENNA L.,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Merced County. Brian L.
McCabe, Judge.
         Sean Angele Burleigh, under appointment by the Court of Appeal, for Defendant
and Appellant.
          No appearance for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P. J., Peña, J. and Snauffer, J.
       Appellant, Jenna L. (mother), mother of now 14-year-old S.L. appealed from the
juvenile court’s January 18, 2022, order establishing a permanent plan of legal
guardianship. After reviewing the juvenile court record, mother’s court-appointed
counsel informed this court he could find no arguable issues to raise on mother’s behalf.
This court granted mother leave to personally file a letter setting forth a good cause
showing that an arguable issue of reversible error exists. (In re Phoenix H. (2009) 47
Cal.4th 835, 844 (Phoenix H.).)
       Mother filed a letter asking for leave to file supplemental briefing because her
attorney was negligent and refused to remove herself. She also alleges S.L. wanted to
address the juvenile court but his attorney would not allow it.
       We conclude mother failed to set forth a good cause showing that any arguable
issue of reversible error arose from the termination hearing. (Phoenix H., supra, 47
Cal.4th at p. 844.) Consequently, we dismiss the appeal.
                    PROCEDURAL AND FACTUAL SUMMARY
       In January 2020, law enforcement took then 11-year-old S.L. and his 14-year-old
brother, L.L. (the boys), into protective custody and arrested mother for child
endangerment after investigating allegations that she used excessive physical force in
disciplining them. L.L. disclosed multiple incidents of being hit in his testicles with a
belt buckle, punched in the stomach and in the face and pushed into the kitchen counter
by mother. S.L. reported mother hit him with a belt, paddle, or her fist a couple of times
a week, leaving bruises. Mother made him take long baths in Epsom salt to diminish the
marks and bruises. The fathers of the boys were aware mother was physically abusing
them but did not intervene to protect them. The boys were placed in the care and custody
of the Merced County Human Services Agency (agency) and into a foster home.
       The juvenile court detained the boys pursuant to an original dependency petition,
alleging they came within its jurisdiction under section 300, subdivisions (a), (b), and (c).
S.L.’s father died the day before the detention hearing.

                                             2.
       A contested jurisdiction and disposition hearing was conducted in June 2020. S.L.
testified mother abused him his whole life by hitting him with objects. Asked how he
would feel if the court returned him to mother’s custody, he said, “I’m never going back
to my mom’s.” “No one is gonna make me. And if I do, I guess, I’m taking off.” L.L.
also testified mother abused him nearly his whole life. “[N]othing in the world,” he
testified, “would make me go back to her.” He explained, “I don’t want to live with
someone that would hurt me.”
       Mother testified and denied physically abusing the boys, although she admitted
spanking them with her open hand and hitting them with a belt. She also denied having
L.L. take salt baths to reduce swelling or bruising. She wanted to reunify with the boys
and asked that they be returned to her.
       The juvenile court sustained the allegations, declared the boys dependents of the
court and removed them from mother’s custody. The court ordered mother to participate
in services to reunify with S.L. and set a six-month review hearing. The court cautioned
mother about fighting with S.L. and asked S.L. to keep an open mind and try to work
toward a meaningful relationship with her. The court included in its visitation order the
option that S.L. “opt out” if he did not want to have contact with mother.1 The court
placed L.L. with his father in Oklahoma and ordered a home visit. The court ultimately
awarded L.L.’s father full custody of him, granted mother visitation and dismissed
dependency.
       In September 2020, at the six-month review hearing, the juvenile court continued
reunification services for mother with S.L. who had been placed in a short-term

1       Mother appealed in the first of several appeals taken from these dependency
proceedings. In this first appeal, the portion of the trial court’s visitation order allowing
S.L. to “opt out” of visitation was reversed. (In re L.L. (Feb. 22, 2021, F081371)
[nonpub. opn.].) On our own motion, we take judicial notice of our case file and opinion
in this and all subsequently referenced prior opinions. (Evid. Code, §§ 452, subd. (d),
459, subds. (a)–(c).)


                                              3.
residential therapeutic program. He maintained that he did not want to return to mother’s
custody, stating, “ ‘If I go back with my mom, I will kill myself.’ ” The juvenile court
ordered visits to be “no less than one time monthly, as recommended and in the best
interest and at the discretion of [S.L.].”2
       In its report for the 12-month review hearing, filed in February 2021, the agency
recommended the juvenile court continue mother’s reunification services. The agency
noted S.L. was living with a nonrelative extended family member. Mother was residing
in Oklahoma and had supervised visits with him in California. She refused to accept
responsibility for why the boys were removed from her care and claimed they recanted.
S.L. wanted the court to know he did not want to go home with his mother but wanted to
stay with his “ ‘grandma’ ” and “ ‘grandpa.’ ”3
       Mother’s attorney requested a contested 12-month review hearing because mother
wanted S.L. returned to her custody in Oklahoma with family maintenance services. The
contested hearing was conducted in March 2021. County counsel informed the court that
the agency submitted an Interstate Compact on the Placement of Children (ICPC) to the
state of Oklahoma to assess mother’s home. The results were pending. Mother’s
attorney submitted the matter in light of the ICPC. Mother informed the court she
completed almost 80 hours of parenting instruction and attended trauma counseling three
to four times a week. The juvenile court continued mother’s reunification services and
found there was a substantial probability S.L. could be returned to her custody and set the
18-month review hearing for June 24, 2021.



2       On appeal, the parties stipulated to reversal of the visitation order. We accepted
the stipulation and reversed the visitation order. (In re L.L. (May 26, 2021, F082005)
[nonpub. opn.].)
3      S.L. was placed with Mr. and Mrs. F. who he regarded as his “grandpa” and
“grandma.” They raised S.L.’s father but did not adopt him. Because they were not
relatives, they fell into the category of “nonrelative extended family member.”


                                              4.
       In a letter dated May 11, 2021, the Oklahoma Human Services denied the ICPC
home study. Mother had seven referrals in Oklahoma, the majority of which alleged
physical abuse. In June 2020, she completed a psychological assessment and was found
to have poor insight, which placed her children at risk. In addition, the references
obtained for the home study were guarded. Mother told the Oklahoma worker that she
never abused the boys and “the only reason they are in custody is because her children
told the judge they did not want to go home.” She said the boys were in custody because
L.L. lied, and S.L. went along with it.
       On June 21, 2021, mother filed a modification petition (§ 388) asking the juvenile
court to return S.L. to her custody with or without family maintenance services. She
alleged she had completed her case plan requirements and could provide a safe and stable
home for S.L. A hearing was set on July 1, 2021, for the court to determine whether to
conduct an evidentiary hearing.
       The 18-month review hearing, originally set for June 24, 2021, was continued to
July 1, 2021. The agency filed its report for the hearing on June 29 and recommended
the juvenile court terminate mother’s reunification services and set a section 366.26
hearing. The agency was concerned about mother’s interactions with S.L. during visits.
He reported on one occasion he told mother he loved her, and she responded, “ ‘You do
not love me[.] [K]ids that love their parents want to be with them.’ ” S.L. expressed
multiple times he did not want to return to mother’s custody and wanted to remain in his
current placement. He said, “ ‘I have been in over 15 foster homes and I want to stay
here.’ ”
       On July 1, 2021, the juvenile court set a contested 18-month review hearing for
August 17, 2021. The court denied mother a hearing on her section 388 petition.
       Mother testified at the contested 18-month review hearing on August 17 and
denied physically abusing L.L. and S.L. She did not believe the agency should have ever
intervened in her case. The juvenile court admitted L.L. and S.L.’s testimony from the

                                             5.
jurisdiction/disposition hearing. Minor’s counsel made an offer of proof that S.L. did not
want to go home because he did not feel safe.
       The juvenile court found it would be detrimental to return S.L. to mother’s
custody, terminated her reunification services and set a section 366.26 hearing for
December 2, 2021. In ruling, the court stated mother and the boys could not both be
correct on the question of whether mother physically abused them, and the court did not
find mother to be credible. The court also noted that mother’s continued denials of the
physical abuse of the boys prevented her from making further progress.4
       On September 13, 2021, mother filed a section 388 petition asking for
unsupervised visitation, reimbursement for an attorney with writ experience, a restraining
order preventing anyone from vaccinating S.L., and for the court to terminate jurisdiction.
The court denied the petition, finding mother’s proposed orders were not in S.L.’s best
interest.
       On October 4, 2021, S.L. filed a section 388 petition, requesting unsupervised
visits because he had not seen mother for three months and wanted to see her. The
juvenile court denied the request as it appeared S.L. filed the petition without benefit of
counsel and failed to show that unsupervised visitation was in his best interest.
       The agency recommended the juvenile court order a permanent plan of legal
guardianship for S.L. He was placed with a nonrelative extended family member in
Ventura County and wanted to be in a legal guardianship with his caregivers. He had
monthly supervised visits with mother and enjoyed being with her but was worried that if
he went to Oklahoma she might “ ‘try to do something to him.’ ”
       On January 18, 2022, the juvenile court conducted the section 366.26 hearing.
Mother had filed a section 388 petition on December 30, 2021, requesting unsupervised

4     Mother filed an extraordinary writ petition, challenging the juvenile court’s
detriment finding. We denied the writ petition. (Jenna L. v. The Superior Court of
Merced County (Nov. 16, 2021, F083201) [nonpub. opn.].)


                                             6.
visits and offering several witnesses to support her request. She alleged the social worker
was biased and did not make adequate efforts to help her reunify. The court denied the
section 388 petition, stating the witnesses were all available at the time of the 18-month
review hearing in August 2021.
       Mother told the juvenile court she wanted to say something so that it was on the
record. The court denied her request because she had counsel and told her to
communicate through counsel. The court stated it was not inclined to allow statements
but put mother in a break-out room so she could talk to her attorney. Mother’s attorney,
Cindy Morse, told the court mother wanted it on the record that Morse and mother’s
retained counsel, Jeffrey Tenenbaum, who represented mother from April 2020 to
May 2021, did not follow her instructions. The following exchange occurred:

              “THE COURT: So are you asking for—what? Other than it’s been
       placed on the record.

               “MS. MORSE: I’m not asking that she put it on the record. I’m
       telling you that’s what she wants. And if you don’t want her to, then deny
       it or grant her the ability.”

              “THE COURT: If that’s the extent of what she wants, then that’s
       been placed on the record that—

              “THE MOTHER: It’s not, your Honor.

              “THE COURT: Ma’am, this is not the forum for such complaints.
       If you have another matter that you desire, the Court would entertain it, but
       otherwise we’re ready to proceed on the [section 366.26] hearing.

               “[THE MOTHER]: Your Honor, I do. So if you read the
       [section 388 petition], it says that there was a biased social worker. I asked
       Mr. Tenenbaum and I asked Ms. Morse to give the evidence that I am
       trying to present to you to prove that the social worker was biased. And
       anybody who has read the record has said the same thing.

              “Additionally, [S.L.] has asked for a new attorney on numerous
       occasions. He—I was just recently tagged in an email to [minor’s counsel]
       asking her to file [a section 388 petition], and asking her to tell you that he
       wants to speak to you and that he is not being heard, and nobody is

                                              7.
       listening to him. [S.L.] has called the CASA. [S.L.] has called the CASA
       supervisor. He’s not been able to get through to anybody.

              “Debbie [Bennett (minor’s counsel)] is not responding to his email.
       I have the proof of the email because he tagged me in it. And [Ms.
       Bennett] is not responding to him. There’s no reason why she should not
       have allowed you to know that information, that he emailed her and is
       asking her—

              “THE COURT: All right. Thank you.

            “The Court has noted that mother had a statement for the record. It’s
       now memorialized on the record.

              “And then, Ms. Bennett, any comments before the Court proceeds
       with the [section 366.26 hearing]?

              “MS. BENNETT: The email that [mother] is talking about was
       never received by my office. Ms. Morse did supply me with a letter
       supposedly written by [S.L.] that the mother somehow had. We did reach
       out. We have not had a response. I’ve reached out to the caretaker. I have
       not had a response.”

              “My concern is that previously in this case there was a supposed
       [section 388 petition] that was filed by [S.L.]. It was actually written by
       [mother], sent to Mr. F[]. Mr. F[.] gave it to [S.L.]. Then it was sent back
       to [mother]. Then it was sent to the Court. So my concern is the continued
       manipulation by the mother of [S.L.].

              “And I would be submitting the matter, your Honor.”
       During the section 366.26 phase of the hearing, mother submitted on the
recommendation to order S.L. into a legal guardianship. However, she wanted a
contested hearing regarding the recommended order for supervised visitation on the exit
order. She proposed unsupervised visitation at the discretion of Mr. F., the proposed
guardian. She wanted Mr. F. and S.L. to testify. It was explained to mother that S.L. was
not available to testify so mother wanted the hearing continued until he was available.
Bennett objected to S.L. testifying. He stated earlier in the afternoon that he did not want
to appear in court and had nothing to tell the judge.



                                             8.
       The juvenile court confirmed through county counsel that the agency would
continue to be involved in the case. The question was whether visitation should be
supervised or unsupervised.
       Mother testified she agreed to the legal guardianship and wanted Mr. F. to testify
about visitation. Mr. F. believed S.L. could safely have unsupervised visitation with
mother. However, he was unaware that S.L. was concerned mother might harm him if he
went to see her in Oklahoma. He testified that mother prepared the section 388 petition
for S.L. to sign and then filed it with the court.
       The juvenile court ordered S.L. into a plan of legal guardianship and ordered a
minimum of one hour of supervised visitation a month for mother and S.L. S.L. was
allowed to continue telephone contact with mother as long as the conversations were
appropriate. The court set a postpermanency plan review hearing for July 18, 2022.
                                        DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is the appellant’s burden to raise claims of reversible
error or other defect and present argument and authority on each point made. If the
appellant fails to do so, the appeal may be dismissed. (In re Sade C. (1996) 13 Cal.4th
952, 994.)
       By the time a dependency case reaches a section 366.26 hearing, there are few
options available to the juvenile court. Indeed, “ ‘the sole purpose of the section 366.26
hearing is to select and implement one of the listed permanent plans.’ ” (In re
Christopher M. (2003) 113 Cal.App.4th 155, 160.) The legislative preference is
“for adoption over legal guardianship over long-term foster care.” (San Diego County
Dept. of Social Services v. Superior Court (1996) 13 Cal.4th 882, 885.)
       Mother does not contend the juvenile court erred in selecting a legal guardianship
as S.L.’s permanent plan. Nor could she object legitimately since she agreed to that
option. Instead, she contends she asked Morse during their break-out session to ask

                                               9.
Mr. F. specific questions or to remove herself as counsel. Morse refused to do either.
She claims she requested to ask questions of “the only witness,” presumably Mr. F., but
was denied by the juvenile court. At the end of the hearing, she asserts, she told the court
in so many words, “I just want to state for the record that my attorney has not been acting
in my best interest and refused to remove herself as attorney. She has been negligent.”
As evidence of this, mother points to a motion Morse filed on February 20, 2020, asking
to be relieved as counsel, which she claims was granted by the court on March 30, 2022.
Finally, mother contends S.L. asked to speak to the court but his attorney refused him.
He also requested new counsel and was denied. The record does not support mother’s
claims.
       First, there is no evidence mother asked to question Mr. F. and was denied. Even
had she made such a request, it would not have been granted since she had an attorney
representing her. Nor is there evidence that S.L. wanted to address the court but was
prevented from doing so by his attorney. Rather, according to his attorney, S.L. did not
have anything he wanted to say to the court.
       To the extent mother attempts to raise a claim of ineffective assistance of counsel,
it would fail. There is no evidence her attorney was ineffective in her questioning of
Mr. F. The sole focus of the evidentiary portion of the hearing was whether mother’s
visitation with S.L. should be supervised or unsupervised. Mother’s attorney was able to
elicit from Mr. F. that S.L. could safely visit with mother unsupervised. While the
juvenile court ultimately ordered supervised visitation, mother’s attorney was able to
produce evidence favorable to her position.
       As to mother’s quoted statement above, it does not appear in the record. Mother
did, however, convey her displeasure in her attorneys’ failure to present evidence that her
social worker was biased. That evidence, however, was offered and rejected through the
section 388 petition mother filed in December 2021. The court found the evidence was
not new. Even if mother’s appeal could be construed as challenging the court’s denial of

                                              10.
her section 388 petition, it would fail not only on the grounds that the evidence was not
new but because it would not serve S.L.’s best interest. S.L. had been out of mother’s
care for two years and there was evidence she made manipulative statements and placed
undue pressure on him when visits were unsupervised in the past. In addition, he did not
feel safe with her.
       We conclude mother has not raised any arguable issues stemming from the
section 366.26 hearing. (Phoenix H., supra, 47 Cal.4th at pp. 841–842.) Accordingly,
we dismiss the appeal.
                                     DISPOSITION
       This appeal is dismissed.




                                            11.